Citation Nr: 9908404	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to service-connected scalp laceration.

2.  Entitlement to service connection for a disorder 
manifested by tenderness of the feet and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
The veteran also had a period of active duty for training 
from March 11 to May 10, 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In reviewing the record, there appears to be an inferred 
issue of entitlement to an increased (compensable) rating for 
a medial parietal area laceration scar.  In a report of VA 
neurological examination in June 1997 it was noted that the 
service-connected laceration scar was tender to touch.  This 
issue is not inextricably intertwined with the issues before 
the Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for headaches as secondary to service-
connected scalp laceration is plausible.  

3.  Tenderness of the feet and ankles existed prior to 
service and did not undergo a pathological increase during 
the veteran's period of active service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for headaches as secondary to service-
connected scalp laceration.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's pre-existing tenderness of the feet and 
ankles was not aggravated in service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches on a Secondary Basis

Factual Background

The service medical records are negative for complaint of or 
treatment for headaches.  The records do show, however, that 
the veteran sustained a head injury during his period of 
active service.  The records indicate that in February 1971 
he received a two-cm. long laceration to the medial parietal 
area which was sutured and dressed.  In March 1971, twelve 
stitches were removed and the veteran was returned to duty 
without bandage.  No further complaints stemming from the 
head injury appear in the service medical records.  The 
veteran's March 1971 separation physical examination made no 
mention of residuals of this injury.  

Post-service medical records shows that the initial complaint 
of headaches was in October 1987 when the veteran reported 
that his head hurt.  He gave a 3 to 4 year history of 
headaches that came and went and noted that the headaches had 
lasted 24 hours a day for the past 11/2 years.  A head trauma 
on the left side of the head with questionable loss of 
consciousness was noted.  On VA Agent Orange Registry 
examination in June 1990, the veteran reported having had 
headaches in the left temporal area for the past three years.  
He indicated that he had had a head trauma without loss of 
consciousness approximately one year before the headaches.  
The diagnosis was tension headaches versus posttraumatic 
headaches.  A VA outpatient treatment record dated in July 
1990 indicates that the veteran reported a four day history 
of throbbing headache and stated that he had gotten one to 
two headaches a week for the past 11/2 years.  Following 
clinical evaluation, the diagnosis was migraine-tension 
headaches.  When examined four days later, the diagnosis was 
resolved tension headaches.  

On VA neurological examination in April 1992, the veteran 
reported that he sustained a head injury in 1971 while in 
service, that he did not lose consciousness, and that he has 
had headaches in that area ever since.  He described having 
occasional throbbing pain which lasted a few minutes in the 
left frontotemporal area.  He stated this happened every day 
and may happen more than once a day.  He said that it never 
lasted longer than a few minutes and was not associated with 
symptoms such as nausea, vomiting, or visual disturbance.  He 
related it only to his head injury.  Neurological examination 
revealed no evidence of focal neurologic deficit.  The 
diagnosis was headache secondary to trauma.  

The veteran was afforded another VA neurological examination 
in June 1997.  The examiner noted that the veteran's claims 
folder was available for review.  It was noted that the 
veteran had apparently been injured while on ship in 1970 or 
1971 when he fell down some stairs.  He was dazed but did not 
lose consciousness.  He required 21 stitches.  He had no 
headaches at that time.  It was noted that his first 
complaint of headaches by his history was in 1976 and that he 
was now complaining of having daily headaches since that 
time.  The examiner noted that the veteran had another head 
injury in 1983 or 1984 in which he did lose consciousness.  
He was struck on the left side of the head.  He had a CAT 
scan of the head which was negative by his report.  He took 
aspirin which usually helped his headaches.  The headaches 
were usually present in the morning and lasted for a couple 
of hours and went away.  Physical examination revealed a 
pleasant male in distress due to headaches.  He had a well-
healed scar over the left parietal scalp.  Cranial nerves II-
XII were intact in detail to include visual fields, 
funduscopic examination, and pupillary examination.  
Cerebellar examination was normal.  The examiner noted that 
the veteran did have a mild closed head injury in 1971 and 
subsequent head injury of a more significant nature with loss 
of consciousness in 1983 or 1984 and concluded that it was 
medically improbable that the head injury that occurred in 
1971 would cause headaches to occur five years later in 1976.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

In this case, the veteran has failed to present competent 
medical evidence showing that his headaches are related to 
the in-service head injury or the service-connected scalp 
laceration.  The evidence reveals that there is an 
intervening period of approximately 16 years between the 
initial injury and the first recorded complaint of headaches.  
The only evidence which tends to establish the requisite link 
is the April 1992 VA examination report which notes the 1971 
head injury by history and contains a diagnosis of headaches 
secondary to trauma.  However, the VA examiner did not have 
access to the veteran's claims file and was forced to rely 
upon the veteran for the medical history.  When medical 
opinions are formed in this manner they will be viewed as 
having limited probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  Specifically, the Board notes that the 
examination report did not reference the head injury 
sustained after service in 1983.  However, the June 1997 VA 
examiner's statement, made with access to the claims file, 
clearly indicates that there is no relationship between the 
veteran's headaches and the in-service head injury.  In the 
absence of medical evidence of a nexus between the current 
disability and service or a service-connected disability, the 
claim for service connection is not plausible and, therefore, 
not well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board rejects the veteran's statements linking his 
headaches to service or a service-connected disability as 
probative of well-grounded claims.  Such opinions involve 
medical causation or medical diagnosis.  As the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeal prior to March 1, 
1999) held in Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay persons are not competent to offer medical opinions, so 
the assertions of lay persons concerning medical causation 
cannot constitute evidence of a well-grounded claim.  

Given the veteran's failure to submit well-grounded claims, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

The Court has held that if the veteran fails to submit a 
well-grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a).  The veteran's representative contends that, 
subsequent to the Court's decisions pertaining to this issue, 
the VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The veteran's 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  The Board, however, is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the VA's duty to assist in 
connection with the well-grounded claim determination are 
quite clear.  See Bernard v Brown, 4 Vet. App. 384, 394 
(1993); 38 C.F.R. § 19.5.  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, the 
VA has no duty to assist the veteran in developing his case.

II.  Service Connection for a Disorder Manifested by 
Tenderness of the Feet and Ankles

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that on a report of medical 
history, completed in February 1968 in conjunction with his 
enlistment in the naval reserve, the veteran noted a history 
of a broken left ankle.  In May 1968, he was treated for a 
sprain of the right ankle.  X-ray examination revealed 
equivocal strain fracture of the fibula.  The veteran was 
placed in a short leg cast.  On entrance examination onto 
active duty in May 1969, clinical evaluation of the feet 
revealed diffusely tender dorsum of feet and both arches and 
ankles.  The diagnosis was diffusely tender dorsum of feet 
and both arches and ankles, not considered disqualifying.  An 
undated treatment record reported that the veteran had 
sprained his right ankle that evening when he missed a step.  
X-rays were negative.  The impression was right ankle sprain.  
He was given an Ace bandage wrap and crutches.  In June 1969, 
the veteran was seen in the orthopedic clinic to evaluate his 
fitness for duty.  He complained of pain in the arch of the 
right foot and diffusely over the right ankle.  He also 
complained of pain in the dorsum of the left foot.  A history 
of laceration of the dorsal left foot at age 8 and a history 
of several right ankle sprains was noted.  Physical 
examination revealed full range of motion of the right ankle.  
There was no swelling or induration and good ligamentous 
instability.  Neurocirculation was intact.  Examination of 
the left foot revealed an old dorso-medial laceration of the 
forefoot.  There was weakness in toe extensors and tenderness 
between the 2nd and 3rd metatarsal heads.  X-rays were within 
normal limits.  The examiner stated that the veteran jumped 
and moaned no matter where either lower extremity was touched 
and that nothing could be distinguished which disqualified 
him from active duty but his subjective complaints.  It was 
suggested that he might have a Morton's neuroma between the 
left 2nd and 3rd metatarsal heads which should respond to a 
metatarsal pad.  The examiner concluded that the veteran was 
fit for duty.  Another treatment record dated in June 1969 
noted that the veteran was referred to podiatry for a left 
metatarsal pad.  Later that month, he was seen for complaint 
of pain on the top and bottom of the left foot when touched.  
The examiner noted that the veteran jumped and moaned with 
even the lightest touch to the dorsum of his small and 4th 
toes and the area proximate to it.  The feet and lower 
extremities were clinical evaluated as normal on separation 
examination in March 1971.  

Post service medical evidence consists of VA treatment 
records dated from 1989 to 1996, and reports of VA 
examinations in April 1992, June 1997 and July 1997.  A 
treatment record dated in August 1989 shows that the veteran 
was seen for complaint of a painful left ankle with swelling 
for the past four days.  Physical examination of the left 
ankle revealed visible swelling without redness, tenderness, 
and pain with passive range of motion.  The ligaments were 
intact.  X-rays of the left ankle showed a questionable 
incomplete fracture of the posterior malleolus.  In March 
1990, the veteran reported having had a painful left ankle 
off and on since September 1989.  The assessment was chronic 
recurrent left ankle sprain.  A record dated the following 
month reflects treatment for pain, stiffness and instability 
of the right ankle.  Thereafter, the records reflect periodic 
treatment for complaints regarding both ankles.  

On VA examination in April 1992, the veteran reported that at 
age 12 he fractured his left ankle and was treated with a 
cast for six weeks with resolution of the problem.  At age 
16, he refractured his right ankle playing football.  It 
resolved again with a cast for six weeks.  In the past ten 
years, he had developed gradually the onset of pain and 
weakness in the left ankle.  This was more apparent after 
standing for more than 20 minutes or walking over 200 yards.  
He indicated that in 1968, while in boot camp, a duffel bag 
was thrown down the stairs hitting him on his right ankle 
causing a fracture.  Again, he was placed in a cast for six 
weeks with resolution of the problem.  Since 1970, he 
complained of pain in the left ankle especially on exercise 
and particularly in cold weather.  This was gradually getting 
worse but had been controlled with medication.  On physical 
examination, tiptoe walking was not feasible, but heel 
walking was.  Both ankles demonstrated considerable 
stiffness.  There was limitation in range of motion with 
considerable pain on mobilization as well as on palpation of 
the distal malleolar spaces medially and laterally.  Plantar 
flexion reached 0 to 30 degrees on both sides and 
dorsiflexion was 0 to 5 degrees bilaterally.  X-rays of both 
ankles revealed no acute fracture or dislocation.  The 
pertinent diagnoses were status post recurrent fracture of 
right ankle, status post recurrent fracture of left ankle 
with degenerative joint disease, status post fracture of 
right ankle with degenerative joint disease.  

On VA podiatry examination in June 1997, the veteran 
complained of pain involving both ankles as well as 
instability, as well as pain in the course of the plantar 
fascia and the soles of both feet, aggravated by cold weather 
exposure particularly when the air conditioner was on.  He 
complained of bilaterally symmetrical ankle joint pain.  He 
provided a history including two childhood fractures of the 
right ankle, as well as a right ankle fracture sustained in 
boot camp and several sprains of the left ankle.  Physical 
examination revealed that the veteran had full fluid range of 
motion without crepitance or swelling but better range of 
motion overall in the left more than the right ankle.  He had 
nonfocal tenderness out of proportion to palpation 
examination bilaterally and symmetrically about both ankles, 
tibia, and plantar fascia.  Gait examination revealed tibial 
varum partially compensated with a flexible flat foot type.  
The veteran was antalgic for standing examination.  His ankle 
was stable to anterior drawer examination.  The examiner 
noted that he did not find any clear-cut focal evidence of 
pathology in either foot other than exquisite pain out of 
proportion.  The examiner indicated that he interpreted the 
veteran as a chronic pain patient with some progression 
aggravated by chronic disuse and believed that some of this 
may be self-initiated.  

On VA orthopedic examination in July 1997, the veteran 
complained of longstanding bilateral ankle problems.  
Physical examination revealed no joint effusion.  Range of 
motion was symmetrical and smooth with no obvious clicking, 
grinding, locking or popping.  The veteran did complain of 
pain with any type of attempted ankle motion, but there was 
no obvious objective findings to correlate with this level of 
discomfort.  There was no redness, increased warmth or other 
obvious findings appreciated.  X-rays of both ankles revealed 
no obvious pathology.  The examiner opined that the veteran's 
present foot and ankle symptoms were difficult to define from 
an objective standpoint.  It was also his opinion that the 
veteran's complaints had been stable based upon his post-
service medical records, and that no objective findings were 
present to support an increase in pathology.  The examiner 
noted that he had reviewed the veteran's claims folder.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service on or after January 1, 1947, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304.

As previously noted, the May 1969 entrance examination report 
included a diagnosis of diffusely tender dorsum of both feet, 
arches and ankles.  Therefore, the question to be resolved is 
whether this pre-existing condition was aggravated by active 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase was 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the condition underwent no increase 
in severity during service on the basis of all of the 
evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, has worsened.  This means the base line against 
which the Board must measure any worsening of the veteran's 
disability is the disability as shown in all the medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).

Upon review of the evidence, the Board notes that there is no 
indication that tenderness of the veteran's feet and ankles 
underwent a pathological increase during his period of active 
service.  At the time of the March 1971 separation 
examination the feet and lower extremities were clinically 
evaluated as normal.  In addition, the VA examiner who 
conducted the July 1997 orthopedic examination concluded, 
after a review of the evidence of record, that the veteran's 
condition had not increased in pathology.  Given this record, 
the Board must conclude that the preponderance of the 
evidence is against a conclusion that the pre-existing 
tenderness of the feet and ankles was aggravated by service.  
The Board has also considered the benefit of the doubt 
doctrine, 38 U.S.C.A. § 5107(b), but does not find the 
evidence in equipoise which would warrant application of the 
doctrine.




ORDER

Entitlement to service connection for headaches as secondary 
to service-connected scalp laceration is denied.

Entitlement to service connection for a disorder manifested 
by tenderness of the feet and ankles is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 13 -


- 5 -


